DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 12 and 13 are cancelled. Claims 9 -11, 14-21 are pending in this application and examined in this Office Action. 

Status of Rejections
	The rejection of claims 9-21 under 35 U.S.C. 103 as being unpatentable over Zohar et al (WO 2012/140519) [Zohar] in view of Bullaro et al (“COMPARISON OF SKELETAL MUSCLE MONOLAYER CULTURES INITIATED WITH CELLS DISSOCIATED BY THE VORTEX AND TRYPSIN METHODS,” In Vitro 12(8): 564-570, 1976) (Bullaro), Hedrick et al (USPN 7,585,670) [Hedrick] and as evidence by the Liberase product profile sheet is withdrawn in view of Applicant’s arguments.
	 New grounds of rejection are set forth below.  The Dusting et al document is newly cited to teach culture vessels having flat bottomed surfaces.
	Applicant’s arguments remaining pertinent are addressed at the end of the Office Action.

New Ground of Rejection
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

	1.	Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Zohar (of record) in view of Dusting et al (“Flows Within a Cylindrical Cell Culture Bioreactor with a Free-Surface and a Rotating Base,” 15th Australasian Fluid Mechanics Conference, 13-17 December 2004) (Dusting), Bullaro (of record), Hedrick (of record) ] and as evidenced by the Liberase product profile sheet (of record).

	Zohar (WO 2012/140519) teaches methods for using vibration to harvest cells grown in 3D culture (the claimed “method for harvesting cultured cells from a three dimensional scaffold”) and that the cells are cultured on a porous matrix [055], [096] (the claimed “porous scaffold”) sealed in a culture vessel (see, figure 9B and 9C, showing the culture vessel is sealed) (claim 9, part 1).
	Regarding the vibration and enzyme treatment (claim 9, part 2) Zohar discloses use of enzymes for dissociation [072] and that the enzymes used can be trypsin, collagenase types 1-4 [079] and further EDTA [083]. Zohar discloses that the dissociation step may be carried out in the culture vessel [072] (claim 9, part 2).
	Zohar discloses providing a vibration treatment on the cultured cells and harvesting the cells after enzyme treatment by vibration treatment [015], [037] (the claimed “thereby releasing the cultured cells from the 3D porous scaffold”) (claim 9, part 3). Zohar also discloses a culture vessel wherein the bottom surface of the culture vessel is in contact with a surface platform at a position offset with respect to a center of a drive shaft. See, figures 9B and 9C, showing the culture vessel at an offset position with respect to the center of a drive shaft. Zohar discloses vibrating the matrix for a sufficient time to mix the cells throughout the matrix and discontinuing the vibration to permit the cells to attach to the matrix [015] and to cause the cells to detach for harvesting [020].
	Further regarding claim 9, parts 2 and 4, Zohar discloses [0011] that the enzymes can be papain, elastase, hyaluronidase, collagenase type 1 , collagenase type 2, collagenase type 3, collagenase type 4, dispase, or a combination thereof and can further include EDTA [0083], [0117].
	Claim interpretation: the claimed “vibration treatment is applied by bringing the bottom of a culture vessel in contact with a single platform, the single platform being nonfixedly connected to the culture vessel, the single platform provided at a position offset with respect to a center of a drive shaft” is disclosed by applicant’s specification [0041], [0043] to be that provided by a vortex mixer. Further, the specification discloses [0041] that the “The platform that makes the motion in the horizontal plane can be a rubber platform provided on an upper portion of a vortex mixer.”  Therefore, the use of a vortex mixer inherently would include the claimed “making a motion in a horizontal plane.”
	Zohar differs from the claims in that the document fails to disclose the vibration device has a single platform which is nonfixedly connected to the culture vessel being provided at a position offset with respect to a center of a drive shaft and making a motion in a horizontal plane (first issue), that the culture vessel has a flat bottom (second issue), or the claimed enzyme ratio of trypsin-EDTA: collagenase: caseinase = 0.25 to 2.0:1 to 6:3.33 to 20.

	However, Bullaro, Dusting, and Hedrick as evidenced by the Liberase product profile sheet, cure the deficiencies.

A.	First issue: Zohar differs from the claims in that the document fails to disclose the vibration device has a single platform which is nonfixedly connected to the culture vessel being provided at a position offset with respect to a center of a drive shaft and making a motion in a horizontal plane (first issue).  However, Bullaro cures the deficiency.
	Bullaro discloses dissociation of cells by a vortex method and shows in figure 1 a vortexing apparatus having a single platform provided at a position offset with respect to a center of drive shaft. The use of a vortex mixer inherently would include the claimed “making a motion in a horizontal plane” as discussed, above.
	Bullaro discloses comparison of skeletal muscle culture initiated with cells dissociated by the vortex and trypsin methods (title) and that the extent of myotube formation was greatly improved in cultures initiated with the vortex dissociated muscle cells (Abstract).
	It would have been obvious to one of ordinary skill to modify the vibrational method of Zohar for harvesting cultured cells from a three dimensional scaffold by using a vortex mixer in view of the teachings of Bullaro that vortex dissociation is beneficial to cells intended for future culture (claim 9, part 3). 
	One of ordinary skill would have had a reasonable expectation of success in obtaining release of the cells from the scaffold using a vortex mixer in view of the teachings of Zohar that vibrational harvesting of cells grown in 3D culture was successful and Bullaro that vortex treatment was beneficial to cells so treated. Vibra-tional harvesting by vortex mixer is seen to be an obvious variation of the vibrational harvester used by Zohar.
	One of ordinary skill would have been motivated to harvest the cells using a vortex mixer in view of the teachings of Bollaro that vortex dissociation is beneficial to cells intended for future culture. 

B.	Second issue: Zohar differs from the claims in that the document fails to disclose that the culture vessel has a flat bottom.  However, Dusting cures the deficiency.
	Dusting discloses a cylindrical cell culture vessel with a flat bottom.  See, figure 1.  Dusting discloses (page 1, left column, second paragraph) the working section consists of a cylindrical volume of media devoid of protruding objects that might disturb the flow. Dusting discloses (page 1, left column, second paragraph) a free surface rather than a closed lid is used so as to provide greater aeration while minimising the extent of high-shear boundary regions. Dusting discloses (page 1, left column, second paragraph) this model is suited to the application because it has the potential to produce flows that contain appropriate shear level
	It would have been obvious to one of ordinary skill to modify the Zohar cell culture method by using a flat bottom culture vessel as suggested by Dusting in view of the teachings of Dusting that (page 1, left column, second paragraph) that the culture vessel with the flat bottom is capable of producing swirling flows far steadier than those produced by other bioreactor impellers and magnetic stirrers (the claimed “flat bottom;” claim 9, parts 1, 3). 
	One of ordinary skill would have had a reasonable expectation of success in harvesting cultured cells from a flat bottomed culture vessel in view of the teachings of Dusting that the culture vessel with the flat bottom is capable of producing swirling flows far steadier than those produced by other bioreactor impellers and magnetic stirrers and that the shear stress generated is levels of magnitude below those observed for cell disruption (Dusting, page 4, right column, first full paragraph). 
	One of ordinary skill would have been motivated to use the flat bottom culture vessel to culture cells in view of the advantages taught by Dusting, above.

C.	Third issue:	 Zohar differ from the claims in that the documents fail to disclose an enzyme treatment comprising trypsin-EDT A:collagenase:caseinase in a ratio of 0.25 to 2.0:1 to 6:3.33 to 20 (claim 9, part 4). 
	However, Hedrick as evidenced by the Liberase product profile sheet, cures the deficiency.
	Hedrick discloses methods and systems for separating and concentrating cells (column 2, lines 60-65). Hedrick discloses utilization of Blendzyme3® which is a combination of collagenase | and Il and thermolysin (caseinase) (column 19, lines 45- 49) and that (column 19, lines 12- 56) “the disaggregation agent may be any disaggregation agent known to one of skill in the art and include neutral proteases, collagenase, trypsin, lipase, hyaluronidase, deoxyribonuclease, members of the Blendzyme enzyme mixture family, e.g., Liberase H1, pepsin, ultrasonic or other physical energy, lasers, microwaves, other mechanical devices and/or combinations thereof.”  Hedrick discloses a preferred disaggregation agent of the invention is collagenase (column 19, lines 19- 20). Zohar discloses utilization of 0.25% trypsin- EDTA [0109].
	Regarding claim 9, part 4, the claimed enzyme ratio trypsin-EDTA: collagenase: caseinase = 0.25 to 2.0:1 to 6:3.33 to 20, where each numeric value is expressed in units of mg/mL, Hedrick discloses (column 49, lines 57-end), a working solution of Blendzyme3® is collagenase | and Il (0.5 Wunsch units/ml) and caseinase (241 caseinase units/ml). The Blendzyme3® disclosed by Hedrick does not appear to be available; however, Hedrick does disclose Liberase as a suitable disaggregation agent. Liberase is a blended proteolytic enzyme for tissue dissociation (see, Product Profile, a copy of which was attached to the Non-final Office Action). Liberase is a combination of collagenase and caseinase. As best can be determined from the information provided in the Liberase product profile, 0.5 Wunsch units is equivalent to 0.092 mg and 241 caseinase units is equivalent to 0.019 mg, using the average of all ranges.
	It would have been obvious to one ordinary skill to modify the cell culture/harvesting methods of Zohar by adding together enzymes such as trypsin, collagenase and caseinase as taught by Hedrick  in the ratio of trypsin-EDTA: collagenase: caseinase = 0.25 to 2.0:1 to 6:3.33 to 20 in view of the teachings of
Hedrick that a combination of enzymes can be utilized and disclosing combinations of the Blendzyme3® family and trypsin (column 19, lines 9- 56). 
	One of ordinary skill would have had a reasonable expectation of success in using the enzyme combination in view of the teachings of Hedrick that such combinations are known and used in the art and Zohar [058] that different culture conditions required different harvesting parameters (“in harvesting cells from a 3D adherent material one also needs to detach cells from the extracellular matrix which forms in a manner that is dependent on growth parameters in the culture system and that an elongated growth period will result in the formation of more extracellular matrix and will require different harvest conditions as compared to a shorter growth period”)[0058].

	2.	Claims 10, 11, 14-21 are rejected under 35 U.S.C. 103 as being unpatentable over Zohar (of record), Dusting (above), Bullaro (of record), Hedrick (of record) as evidenced by the Liberase product profile sheet (of record) as applied to claim 9 above and further in view of Hedrick (above).  The teachings of Zohar (of record), Dusting (above) Bullaro (of record), Hedrick (of record) above are incorporated herein in their entirety.
	From above,  Zohar discloses [058] that the conditions required to harvest cells using a vibrational motion will vary depending on the nature of the adherent material.  Zohar discloses [058] that in harvesting cells from a 3D adherent material one also needs to detach cells from the extracellular matrix which forms in a manner that is dependent on growth parameters in the culture system and that an elongated growth period will result in the formation of more extracellular matrix and will require different harvest conditions as compared to a shorter growth period.   Zohar discloses [0103] the culturing of the cells is effected for at least 3, 4, 5, 6, 7, 8,9, 10, 11, 12, 13, 14, or 20 days, or longer (the claimed “5-14 days;” claim 10) (the claimed “15-30 days;” claim 11). 
	Regarding claims 14, 15, Zohar discloses that the vibration is by substantially linear reciprocating motion [019] (the claimed “making a motion in a horizontal plane’) and that the vibrator is configured to vibrate in a manner causing cells attached to the adherent material to detach from the adherent material [020] wherein the adherent material is a 2D or 3D matrix. Regarding the claimed frequency, Zohar discloses in Figure 14 [041] that the harvest efficiency at 3 Hz was 46% while the harvest efficiency at 6 Hz was 79%. It would have been obvious to one of ordinary skill in the art to utilize that Hz frequency resulting in the highest harvest efficiency and the highest cell viability. Zohar discloses [057] that the optimal amplitude and frequency of vibration to use for a particular cell type, adherent material, and bioreactor will vary, however, the skilled artisan can readily determine suitable conditions for harvesting cells using vibration by routine trial and error.
	Regarding claims 16 and 17, Zohar discloses growth of adult stem cells [0003].
	Regarding claims 18 and 19, Zohar discloses [068] the pore volume as a percentage of total volume of from 40 to 95%, or a pore volume as a percentage of total volume of from 60 to 95% (a value encompassing the claimed “average porosity of 80% or more”), and a pore size of from 10 microns to 400 microns, a range falling within the claimed range of 10 microns to 800 microns. It would have been obvious to one of ordinary skill to utilize that type of substrate allowing optimal cellular growth, lacking evidence to the contrary.
	Regarding claims 20 and 21, Zohor discloses [0088] discs (the claimed “three dimensional porous scaffold”) which have a surface area of 1200 cm2, a value falling within the claimed range of 800 m2 to 900,000 cm2. It would have been obvious to one of ordinary skill in the art that the size of the culture system would be dependent upon the end use of the cells being cultured, lacking evidence to the contrary. 

	Zohar (of record) differs from the claims in that the document fails to disclose the claimed enzyme ratio of trypsin-EDTA:collagenase:caseinase = 0.25 to 1.0:1 to 2:3.33 to 6.66 (claim 10) or ratio expressed as trypsin-EDTA:collagenase:caseinase = 1.0 to 2.0:1 to 6:6.66 to 20 (claim 11).  However, Hedrick cures the deficiency.
	From above, Hedrick discloses methods and systems for separating and concentrating cells (column 2, lines 60-65). Hedrick discloses utilization of Blendzyme3® which is a combination of collagenase | and Il and thermolysin (caseinase) (column 19, lines 45- 49) and that (column 19, lines 12- 56) “the disaggregation agent may be any disaggregation agent known to one of skill in the art and include neutral proteases, collagenase, trypsin, lipase, hyaluronidase, deoxyribonuclease, members of the Blendzyme enzyme mixture family, e.g., Liberase H1, pepsin, ultrasonic or other physical energy, lasers, microwaves, other mechanical devices and/or combinations thereof.”  Hedrick discloses a preferred disaggregation agent of the invention is collagenase (column 19, lines 19- 20). Zohar discloses utilization of 0.25% trypsin- EDTA [0109].
	Hedrick further discloses the culture of stem cells, progenitor cells (column 22, line 45) and adipose derived stem cells (column 22, lines 60-61), including adipose derived progenitor cells, such as endothelial precursor cells alone or in combination with stem cells (col 22, lines 60-64).
	It would have been obvious to one ordinary skill to modify the cell culture/harvesting methods of Zohar by adding together enzymes such as trypsin, collagenase and caseinase in a combination such as an enzyme ratio of trypsin-EDTA:collagenase:caseinase = 0.25 to 1.0:1 to 2:3.33 to 6.66 (claim 10) or an enzyme  ratio of trypsin-EDTA:collagenase:caseinase = 1.0 to 2.0:1 to 6:6.66 to 20 (claim 11) in view of the teachings of Hedrick that a combination of enzymes can be utilized and disclosing the combinations of the Blendzyme3® family and trypsin (column 19, lines 9- 56) and in view of the teachings of Zohar that [058] that different culture conditions required different harvesting parameters (“in harvesting cells from a 3D adherent material one also needs to detach cells from the extracellular matrix which forms in a manner that is dependent on growth parameters in the culture system and that an elongated growth period will result in the formation of more extracellular matrix and will require different harvest conditions as compared to a shorter growth period”).

	One of ordinary skill would have had a reasonable expectation of success in using the claimed enzyme combinations (claim 10, 11)  in view of the teachings of Hedrick that such combinations are known and used in the art and Zohar [058] that different culture conditions required different harvesting parameters (“in harvesting cells from a 3D adherent material one also needs to detach cells from the extracellular matrix which forms in a manner that is dependent on growth parameters in the culture system and that an elongated growth period will result in the formation of more extracellular matrix and will require different harvest conditions as compared to a shorter growth period’)[0058].
	One of ordinary skill would have been motivated to change the digestive enzyme ratio to provide for the efficient harvest of cells in view of the teachings of Zohar [058] that it is necessary to adjust harvest conditions according to the time length of culture (the claimed enzyme ratios).

Response to Arguments

1.	Applicant’s arguments, filed 05/05/2022, have been considered and found persuasive regarding the flat bottomed culture vessel.  In view of the new grounds of rejection, further arguments directed to a round bottom vessel are moot.

2.	Applicants argue (page 3, second full paragraph)
Lastly, Applicant further highlights that Hedrick, relied upon for allegedly teaching or suggesting the enzyme treatment and associated ratio, does not teach or suggest the specific ratio presently claimed. According to the Office Action, it allegedly would have been within the ordinary skill to decide a ratio of enzyme when using an enzyme solution to break tissue into single cells. Be that as it may, Applicant notes that, in the claimed configuration, tissue is not broken into single cells by using enzyme; instead, cultured cells are collected from a three-dimensional porous scaffold by using an enzyme in conjunction with provided vibrations. Thus, determination of a ratio of enzyme for the purpose stated in the Office Action would, in reality, have not taught or suggested the ratio presently claimed, due to additional interrelated features within the language of the claim itself

	In reply and contrary to the arguments, the argument “in the claimed configuration, tissue is not broken into single cells by using enzyme; instead, cultured cells are collected from a three-dimensional porous scaffold by using an enzyme in conjunction with provided vibrations” is not persuasive.  Applicants have not provided any evidence for the argued mechanism of action.  Further, the rejection as/was written combines vibration with enzyme treatment.  
	Hedrick discloses methods and systems for separating and concentrating cells (column 2, lines 60-65). Hedrick discloses utilization of Blendzyme3® which is a combination of collagenase | and Il and thermolysin (caseinase) (column 19, lines 45- 49) and that (column 19, lines 12- 56) “the disaggregation agent may be any disaggregation agent known to one of skill in the art and include neutral proteases, collagenase, trypsin, lipase, hyaluronidase, deoxyribonuclease, members of the Blendzyme enzyme mixture family, e.g., Liberase H1, pepsin, ultrasonic or other physical energy, lasers, microwaves, other mechanical devices and/or combinations thereof.”  Hedrick discloses the claimed enzymes and the use to separate cells. 
	Hedrick discloses use of Liberase which is a blended proteolytic enzyme for tissue dissociation (see, Product Profile, a copy of which was attached to the Non-final Office Action). Liberase is a combination of collagenase and caseinase.  The collagenase and caseinase, used to dissociate tissues, also dissociates cells from each other, lacking evidence to the contrary. 
	Regarding the enzyme ratio, it would have been obvious to one ordinary skill to modify the cell culture/harvesting methods of Zohar by adding together enzymes such as trypsin, collagenase and caseinase in a combination such as an enzyme ratio of  trypsin-EDT A:collagenase:caseinase in a ratio of 0.25 to 2.0:1 to 6:3.33 to 20 (claim 9, part 4), trypsin-EDTA:collagenase:caseinase = 0.25 to 1.0:1 to 2:3.33 to 6.66 (claim 10) or an enzyme  ratio of trypsin-EDTA:collagenase:caseinase = 1.0 to 2.0:1 to 6:6.66 to 20 (claim 11) in view of the teachings of Hedrick that a combination of enzymes can be utilized and disclosing the combinations of the Blendzyme3® family and trypsin (column 19, lines 9- 56).
	One of ordinary skill would have had a reasonable expectation of success in using the enzyme combinations in view of the teachings of Hedrick that such combinations are known and used in the art and Zohar [058] that different culture conditions required different harvesting parameters (“in harvesting cells from a 3D adherent material one also needs to detach cells from the extracellular matrix which forms in a manner that is dependent on growth parameters in the culture system and that an elongated growth period will result in the formation of more extracellular matrix and will require different harvest conditions as compared to a shorter growth period’)[0058].

3.	Applicants have not separately argued the patentability of the dependent claims. 

Conclusion
	No claim is allowed.
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUZANNE E ZISKA whose telephone number is (571)272-0998. The examiner can normally be reached Monday-Friday 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Paras can be reached on 571-272-4517. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SUZANNE E. ZISKA
Examiner
Art Unit 1632



/TITILAYO MOLOYE/Primary Examiner, Art Unit 1632